TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00240-CR
NO. 03-02-00241-CR

NO. 03-02-00242-CR



Miguel Salas Rodriguez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NOS. 2001-029, 2001-030 & 2001-031, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Jamie Balagia, is ordered to tender a brief in this cause no later than September 12,
2002.  No further extension of time will be granted.
It is ordered August 9, 2002.. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish